DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 are currently pending for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobler (Pub. No.: US 2007/0182529 A1).

Regarding claim 1, Dobler teaches a driving assistance device for assisting driving of a driver of a vehicle (Fig. 3a, vehicle computer 10 and abstract, assist the driver’s workload to return to optimum range), the driving assistance device comprising:
 	a somatic nervous system activity detector detecting a somatic nervous system activity, which is a physical activity, of the driver in association with steering of the vehicle (Fig. 2, driving maneuvers and actions 3, Fig. 3a, driver activities sensor 40 and para [0057], “The sensor unit 40 for detection of driver activities includes data relating to the driving maneuvers carried out by the driver as well as driver actions.  The measurement variable "driving maneuver" covers, for example, severe acceleration or deceleration, severe steering movements, lane changes or turns, and in the end also the driving style of the driver.”);
 	an autonomic nervous system activity detector detecting an autonomic nervous system activity, which is a mental activity, of the driver in association with the steering of the vehicle (Fig. 2, driver disposition and states 2, Fig. 3a, driver’s physiological and biographical sensor 30 and para [0058]. Driver’s blood pressure and heart rate activities);
 	a somatic nervous system activity controller being operable to control the somatic nervous system activity (Fig. 2, Fig. 3B, assistance systems 80-89, para [0080]. The assistance systems 80 assist the driver’s driving maneuvers and actions to return to optimum workload range);
 	an autonomic nervous system activity controller being operable to control the autonomic nervous system activity (Fig. 2, Fig. 3b, systems 60-63, 70-77, and para [0090]-[0091]. The climate control system 72 regulates the driver’s body temperature to improve performance); and
 	a psychosomatic state controller controlling the somatic nervous system activity controller and the autonomic nervous system activity controller based on the somatic nervous system activity detected by the somatic nervous system activity detector and the autonomic nervous system activity detected by the autonomic nervous system activity detector (Fig. 2, system 4 and Fig. 3a-3b, system 12, calculation unit 13, evaluation unit 14, and/or workload control unit 50, para [0052], “As can be seen from these FIGS. 3a/3b, state data is determined by means of sensor units 20, 30 and 40 and is supplied to an on-board computer 10 for evaluation.  This on-board computer 10 is followed by a workload control unit 50, which drives various vehicle systems 60, 70, 80 and 90 on the basis of the evaluation result.”), wherein
 	the psychosomatic state controller is configured to cause the somatic nervous system activity controller and the autonomic nervous system activity controller to operate such that the somatic nervous system activity and the autonomic nervous system activity shift to a same side with respect to increase and decrease (Fig. 1, Fig, 2, para [0050], “Regulation measures 8 and 9 are produced both in the case of an excessively high and excessively low workload, that is to say when a value such as this is located in one of the areas A1 or A2 shown in FIG. 1, which regulation measures 8 and 9 influence the driver 2 or change his driving task in such a way that this once again results in a workload which is in the areas B1 or B2 as shown in FIG. 1.”. The workload control unit 4, 50 regulates the driver’s somatic nervous system activity / driving maneuvers with control signal 9 and somatic nervous system activity / driver’s body temperature with control signal 8 in response to an increase or decrease of workload to achieve optimal driving performance).

Regarding claim 2, Dobler teaches the driving assistance device of claim 1, wherein the psychosomatic state controller is configured to cause the somatic nervous system activity controller and the autonomic nervous system activity controller to operate such that a ratio between the somatic nervous system activity and the autonomic nervous system activity is made constant (para [0050], “Regulation measures 8 and 9 are produced ”. The system controls the driver’s mental and physical activities to performance at 100%. At 100% performance, both the mental and physical activities are operating at a constant 100%).

Regarding claim 5, Dobler teaches the driving assistance device of claim 1, wherein 
the somatic nervous system activity controller is configured to control a reactive force perception amount with respect to an operation amount of the driver (Fig. 3b, systems 88 and 89, para [0080], “In addition, a lane changing assistant 84, a bend warning system 85, a stop and go assistant 86, a lane assistant 87 which automatically keeps the vehicle in its lane, a braking assistant 88 which increases the braking force as a function of the rate at which the brake pedal is operated, or an automatic braking system 89 which automatically prevents acceleration of the vehicle or automatically reduces the speed or initiates a braking process, can also be provided,”), and 
the autonomic nervous system activity controller is configured to control at least one of an audiovisual perception amount or a response speed with respect to the operation amount of the driver (Fig, 3b, system 60, para [0074] “an audio system 62 is adjusted so as to reduce the volume, to make the tone softer or more restful, or the amplitudes are turned down, [0075] more restful illumination by means of the driver information and display system 61 such that, for example, the brightness is controlled as a function of the environmental conditions, [0076] the driver is offered an easier route by means of a navigation system 63, for example a so-called senior route, in which only turns to the right are required,”. Reduce driver’s stress by adjusting the audio and video display).  

Regarding claim 6, Dobler teaches the driving assistance device of claim 1, wherein the somatic nervous system activity detector is configured to detect a voluntary movement amount of the driver (Fig. 3a, driver activities and vehicle maneuvers), and 
the autonomic nervous system activity detector is configured to detect vital information of the autonomic nervous system of the driver (Fig. 3a, sensor 30, driver’s heart rate and temperature).

Allowable Subject Matter
s 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kojima (Pub. No.: US 2017/0368936 A1) teaches a vehicle system that assists operation of a vehicle based on the driver’s physiological and psychological conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685